DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed 29 May 2019.
Claims 1-20 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
Best U.S. References:  Jones et al., US Patent Application Publication 2017/0322090 A1 (“Jones”) in combination with Nemet et al. US Patent Application Publication 2011/0006115 A1 (“Nemet”) teaches a system and method for monitoring temperature or movement of merchandise utilizing barcode indicators.
The following is an Examiner’s Statement of Reasons for Allowance:  No prior art cited here or in any previous Office Action fully anticipates nor renders the claims obvious either alone or in combination.  Jones and Nemet do not have temperature-sensitive indicators comprised of temperature-sensitive ink associated with the exterior surface of a cold-chain indicator, which alters a portion of the exterior surface of the cold-chain indicator when a per-item is associated with a change in temperature outside of a threshold temperature range.  Jones and Nemet fail to have a route generator, which analyzes the sensor data, the item data and a predetermined warming rate to generate a set of ranked potential routes through the item selection area from the assigned 

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on 571-272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687